                                                                                 8/26/2019

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 GALILEA, LLC and TAUNIA                           CV 18-131-BLG-SPW-TJC
 KITTLER,

                     Plaintiffs,                   ORDER STAYING CASE

 vs.

 PANTAENIUS AMERICAN
 LIMITED ANDREA M.
 GIACOMAZZA, AGCS MARINE
 INSURANCE COMPANY, LIBERTY
 MUTUAL INSURANCE COMPANY,
 and TORUS INSURANCE
 COMPANY,

                     Defendants.

       Plaintiffs Galilea, LLC (“Galilea”) and Taunia Kittler (together “Plaintiffs”)

brought this action against Defendants Pantaenius America Limited (“Pantaenius”)

and Andrea M. Giacomazza (together “Broker Defendants”); and Defendants

AGCS Marine Insurance Company, Liberty Mutual Insurance Company, and

Torus Insurance Company (together “Insurer Defendants”). In the complaint, both

Plaintiffs assert seven counts against the Broker Defendants relating to whether

they properly procured insurance (Counts I-VII), and Mrs. Kittler brings seven

counts individually against the Insurer Defendants relating to the denial of

insurance coverage for loss of the sailing yacht Galilea (Counts VIII-XIV). (Doc.

1.).
                                          1
I.    BACKGROUND

      Galilea is a Nevada limited liability company that was formed by Chris and

Taunia Kittler for the purpose of owning their 60-foot sailing yacht, the Galilea.

(Doc. 1 at ¶ 1.) The Kittlers are Montana residents and are the sole members of

Galilea. (Id.) The Insurer Defendants are the insurance companies who provided

the coverage under the insurance policy at issue in this case. (Doc. 5-4.)

Pantaenius specializes in obtaining and administering yacht insurance policies, and

acts as an agent for the insurance underwriters. (Doc. 5-4; Galilea, LLC v. AGCS

Marine Ins. Co., 879 F.3d 1052, 1054 (9th Cir. 2018).) Giacomazza is an

employee of Pantaenius. (Doc. 1 at ¶ 4.)

      On June 24, 2015, the Galilea ran ashore off the coast of Panama, and

was deemed a complete loss. (Doc. 1 at ¶¶ 31, 33-34.) Mr. Kittler

submitted a claim for insurance coverage the same day. (Id. at ¶ 35.) The

Insurer Defendants denied coverage on the basis that the accident occurred

outside of the cruising area identified in the policy. (Id. at ¶ 38.)

      After Galilea requested the Insurer Defendants to reconsider the

coverage denial, the Insurer Defendants initiated arbitration proceedings in

New York. (Doc. 5-1.) In response, Galilea filed an action in this Court

against the Insurer Defendants. See Galilea v. AGCS Marine Ins. Co., Case

No. 15-cv-84-SPW, Docket No. 1 (D. Mont. August 28, 2015) (“Galilea I”).

                                           2
Ultimately, United States District Judge Susan P. Watters granted the Insurer

Defendants’ motion to compel arbitration in its entirety and dismissed the

case. Galilea I, Case No. 15-cv-84-SPW, Docket No. 50 (D. Mont. Feb. 9,

2018). Subsequently, on April 23, 2018, Galilea asserted counterclaims in

the arbitration proceedings.1 (Doc. 4-1.) The counterclaims are nearly

identical to the claims Galilea had alleged against the Insurer Defendants in

Galilea I. (Compare Galilea I, Case No. 15-cv-84-SPW, Docket No. 1 with

Doc. 4-1.)

         On June 22, 2018, Plaintiffs filed the instant action. (Doc. 1.) Mrs. Kittler’s

claims against the Insurer Defendants in this case are substantially identical to the

counterclaims that Galilea and Mr. Kittler asserted in the arbitration proceedings.

(Compare Doc. 1 at ¶¶ 82-127 with Doc. 4-1 at ¶¶ 46-54, 59-70, 77-81, 85-98.)

Plaintiffs also bring claims against the Broker Defendants for the first time. (Doc.

1.) Plaintiffs’ claims against the Broker Defendants are based on the same nucleus

of facts as the counterclaims in the arbitration proceedings.

         On February 15, 2019, the Court issued Findings and Recommendations,

recommending that Judge Watters compel Mrs. Kittler to arbitrate her claims

against the Insurer Defendants because she was seeking direct benefits under the

insurance policy. (Doc. 27.) The Court also recommended that Pantaenius’


1
    Mr. Kittler also joined the arbitration as an additional party. (Doc. 4 at ¶¶ 4, 7.)
                                              3
motion to compel arbitration be granted. (Id.) Thereafter, Mrs. Kittler sought to

amend the Complaint to remove Counts VIII (declaratory relief) and IX (breach of

contract) so that she could avoid arbitration. (Doc. 33.)

      On March 19, 2019, Judge Watters issued an order rejecting the

undersigned’s Findings and Recommendations. (Doc. 38.) Judge Watters granted

the Insurer Defendants’ Motion to Dismiss as to Counts VIII and IX. (Id.) As a

result, the basis for the Court’s determination that Mrs. Kittler must arbitrate her

claims against the Insurer Defendants was removed. Judge Watters also denied

Pantaenius’ Motion to Compel Arbitration. (Id.) Judge Watters then recommitted

this matter to the undersigned to determine the merit, if any, of the remainder of

the Insurer Defendants’ Motion to Dismiss and/or Stay the Action (Doc. 2), and

Pantaenius’ Motion to Dismiss and/or Stay the Action. (Doc. 6.)

      On April 9, 2019, Defendants filed a Notice of Final Arbitration

Award with this Court, indicating the arbitration proceedings in New York

have concluded. (Doc. 41.) The New York Arbitral Tribunal ruled: 1) all

counterclaims made by Galilea and Mr. Kittler under the policy were denied

with prejudice; 2) the policy was void ab initio due to Galilea and Mr.

Kittler’s failure to disclose previous Galilea insurance claims; and 3) Galilea

and Mr. Kittler did not establish by a preponderance of the evidence that

they notified the Insurer Defendants of their specific insurance requirements.

                                           4
(Doc. 41-1 at 36-37.) Specifically, the Arbitral Tribunal found Galilea and

Mr. Kittler failed to establish that they communicated to Pantaenius, or any

person working for Pantaenius, a specific request for expanded insurance

coverage. (Id. at 34.) Therefore, the Arbitral Tribunal determined Galilea

and Mr. Kittler were not entitled to coverage for the grounding of the

Galilea. (Id. at 37.) The Broker Defendants were not parties to the New

York arbitration proceedings.

      On June 20, 2019, Galilea and Mr. Kittler filed a Petition to Vacate

the Arbitration Award in the United States District Court for the Southern

District of New York. See Galilea, LLC v. AGCS Marine Insurance

Company, Case No. 19-cv-5768-VEC, Docket No. 1 (S.D.N.Y June 20,

2019). 2 That action is currently pending. The Arbitration Award, therefore,

has not been confirmed.

II.   DISCUSSION

      A.     The Insurer Defendants’ Motion to Dismiss and/or Stay

      The Insurer Defendants first argue that all claims pursued by Mrs. Kittler

individually should be dismissed for lack of standing. They argue Galilea is the

real party in interest, and that Mrs. Kittler has no standing to personally assert



2
 The Court takes judicial notice of the record from the United States District Court
for the Southern District of New York pursuant to Fed. R. Evid. 201.
                                          5
claims for damage to property owned by the LLC. The Insurer Defendants further

point out that Galilea has already pursued its claims against them in the arbitration

proceedings. The Insurer Defendants also argue Mrs. Kittler’s individual claims

each fail as a matter of law. Alternatively, the Insurer Defendants argue this action

should be stayed pending the outcome of the arbitration in New York because Mrs.

Kittler seeks the same alleged damages as Galilea and Mr. Kittler seek in the

arbitration.

      Plaintiffs respond that Mrs. Kittler has standing to assert claims against the

Insurer Defendants. Plaintiffs further argue this action should not be stayed

because it does not overlap with the arbitration proceedings.

      B.       Pantaenius’ Motion to Dismiss and/or Stay

      Pantaenius likewise argues Mrs. Kittler’s individual claims should be

dismissed for lack of standing. In addition, Pantaenius argues both Mrs. Kittler

and Galilea’s joint claims fail because they are based on an inaccurate

characterization that Pantaenius acted as Plaintiffs’ insurance broker. Pantaenius

cites to declarations the Kittlers filed in Galilea I, in which they both stated: “I also

did not engage the services of an insurance broker in conjunction with Galilea,

LLC’s application for and purchase of the subject insurance policy.” (Docs. 7-13;

7-14.) Pantaenius states that it was actually an agent of the Insurer Defendants,

and was not Plaintiffs’ insurance broker.

                                            6
      In the alternative, Pantaenius requests this action be stayed pending the

conclusion of the New York arbitration.

      Plaintiffs counter that Pantaenius’ arguments inappropriately rely on

materials outside of the pleadings. Plaintiffs further argue a stay is inappropriate

because the Broker Defendants are not parties to the New York arbitration.

      C.     Stay Pending the Resolution of the Arbitration Proceedings is
             Appropriate

      “A stay is not a matter of right…. It is instead ‘an exercise of judicial

discretion’ … [that] ‘is dependent upon the circumstances of the particular case.’”

Nken v. Holder, 556 U.S. 418, 433 (2009) (internal citations omitted) (quoting

Virginia Ry. Co. v. United States, 272 U.S. 658, 671-73 (1926). “The party

requesting a stay bears the burden of showing that the circumstances justify an

exercise of that discretion.” Nken, 556 U.S. at 433-34. Traditionally, four factors

are assessed in determining whether to stay proceedings: 1) whether the party

seeking a stay has made a strong showing that it is likely to succeed on the merits;

2) whether the movant will be irreparably injured if a stay is not imposed; 3)

whether a stay will substantially injure other parties interested in the proceedings;

and 4) where the public interest lies. Nken, 556 U.S. at 434.

      Here, the Court finds a stay is appropriate. First, Mrs. Kittler’s remaining

individual claims against the Insurer Defendants in this case are identical to the

counterclaims asserted by Galilea and Mr. Kittler in the arbitration proceedings.
                                          7
Compare Doc. 1 (Count X - promissory estoppel; Count XI - equitable estoppel;

Count XII - breach of fiduciary duty; Count XIII - negligent misrepresentation; and

Count XIV – constructive fraud); with Doc. 4-1 (Count IV – promissory estoppel;

Count V – equitable estoppel; Count VII – fiduciary duty; Count IX – negligent

misrepresentation; and Count X – constructive fraud). The Arbitral Tribunal has

issued an Arbitration Award resolving the claims in the Insurer Defendants’ favor,

which tends to support the Defendants’ argument that they will likely succeed on

the merits here. (See Doc. 41-1.) But Galilea and Mr. Kittler are presently

challenging the Arbitration Award in the Southern District of New York. See

Galilea, LLC v. AGCS Marine Insurance Company, Case No. 19-cv-5768-VEC

(S.D.N.Y June 20, 2019). Therefore, at the present time, the Arbitration Award is

not final.

       Second, although the Broker Defendants were not parties to the New York

arbitration proceedings, Plaintiffs’ claims against the Broker Defendants are based

on the same underlying facts and circumstances as the counterclaims in the

arbitration. Plaintiffs also allege the same “damages in excess of $1,566,500” as

Galilea claimed in the arbitration. Further, the Arbitral Tribunal has made factual

findings that directly relate to Plaintiffs’ claims against the Broker Defendants.

For example, Plaintiffs allege in this case that they “requested that the Broker

Defendants assist in acquiring appropriate insurance coverage for the Galilea,” and

                                          8
they assert they communicated to the Broker Defendants that the Galilea was

sailing in the Caribbean toward the Panama Canal, on the way to its destination in

the San Diego area. (Doc. 1 at ¶¶ 19, 46.) But the Arbitral Tribunal found the

Kittlers:

       Have not established by a preponderance of the evidence, that they made the
       following communications to Pantaenius or to any person working for
       Pantaenius:

       1. That the Galilea was undertaking or attempting to undertake a journey
       from the east coast of Florida through the Caribbean, along the coast of
       South America, through the Panama Canal, up the coast of Central America
       and Mexico to San Diego.
       2. That insurance coverage for such voyage was being sought or was
       requested.

(Doc. 41-1 at 34.) The Arbitral Tribunal also found “in 2015 the Kittlers decided

not to avail themselves of the services of an insurance broker as they sought

insurance coverage for their yacht.” (Id. at 28.)

       The Supreme Court of the United States has described § 2 of the Federal

Arbitration Act as reflecting a “liberal federal policy favoring arbitration.” Moses

H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). That

policy favors staying this action until the New York arbitration, which involves all

of the same claims and underlying facts at issue in this case, has been finalized.

Firm resolution of the arbitration proceedings and confirmation of the Arbitration

Award will likely guide the Court’s decision here. The Insurer Defendants have

indicated they intend to file a motion to dismiss regarding the res judicata and/or
                                          9
collateral estoppel effect of the Arbitration Award. In light of the fact Galilea and

Mr. Kittler have filed a Petition to Vacate the Arbitration Award, however, the

finality of the arbitration has yet to be determined. Therefore, depending on the

outcome of the proceedings in the Southern District of New York, it is possible the

claims in this case may be rendered moot. See e.g. C.D. Anderson & Co. v. Lemos,

832 F.2d 1097, 1100 (9th Cir. 1987) (noting “[a]n arbitration decision can have res

judicata or collateral estoppel effect”). Further, if the Court were to proceed in this

action before the Arbitration Award is confirmed, there is a potential for

inconsistent findings on the merits of the parties’ claims and defenses. Consistent

judgments favor not only both parties, but also the public interest.

        Additionally, the Plaintiffs have not alleged or presented any evidence to

suggest that they, or any other interested party, will be substantially injured by a

stay.

        Accordingly, in the interest of judicial economy and the exercise of the

Court’s discretion, the Court finds this case should be stayed pending the outcome

of the proceedings in the Southern District of New York.

III.    CONCLUSION

        Based on the foregoing, IT IS HEREBY ORDERED that the Insurer

Defendants’ Motion to Stay (Doc. 2) and Pantaenius’ Motion to Stay (Doc. 6) are




                                          10
GRANTED and this action is STAYED 3 pending the outcome of the Petition to

Vacate the Arbitration Award in the Southern District of New York, and any

subsequent arbitration proceedings that may occur.

      IT IS FURTHER ORDERED that within fourteen (14) days after the

conclusion of proceedings before the Southern District of New York in Galilea,

LLC v. AGCS Marine Insurance Company, Case No. 19-cv-5768-VEC (S.D.N.Y

June 20, 2019), the parties shall file a Status Report.

      IT IS ORDERED.

      DATED this 26th day of August, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




3
 Because the motions to stay this action are “not dispositive of either the case or
any claim or defense within it,” the Court has authority to determine the motions
under 28 U.S.C. § 636(b)(1)(A). S.E.C. v. CMKM Diamonds, Inc., 729 F.3d 1248,
1259-60 (9th Cir. 2013) (holding that where a motion to stay civil proceedings
does not result in the denial of any relief sought, then the matter is nondispositive,
and the motion may be resolved by an order issued by a magistrate judge).
                                           11
